12 A.3d 569 (2011)
299 Conn. 929
STATE of Connecticut
v.
David G. WEAVING.
Supreme Court of Connecticut.
Decided January 13, 2011.
Heather M. Wood, assistant public defender, in support of the petition.
Laurie N. Feldman, special deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 125 Conn.App. 41, 6 A.3d 203 (2010), is denied.
*570 EVELEIGH, J., did not participate in the consideration of or decision on this petition.